 Case 2:20-cr-20413-LVP-APP ECF No. 1 filed 09/09/20        PageID.1    Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
                                       Case: 2:20−cr−20413
UNITED STATES OF AMERICA,              Assigned To : Parker, Linda V.
                                       Referral Judge: Patti, Anthony P.
                          CRIMINAL NO.
                                       Assign. Date : 9/9/2020
v.                        HON.         Description: INFO USA v. SMITH
                                       (SO)
D-1 ERIC J. SMITH,                     VIOLATION:
                                       18 U.S.C. § 1512(b)(1) (Obstruction of
                                       Justice)

               Defendant.
______________________________/

                                 INFORMATION
The United States Attorney charges:


                                  COUNT ONE
                    (18 U.S.C. § 1512(b)(1) – Obstruction of Justice)

D-1 ERIC J. SMITH

      In and between August 2019 and February 2020, in the Eastern District of

Michigan, Southern Division, defendant ERIC J. SMITH, knowingly and corruptly

persuaded and attempted to persuade another person, with the intent to influence that

person’s testimony in an official proceeding, namely, defendant attempted to get

Person A to provide false statements to federal law enforcement officers and a

federal grand jury regarding the nature of over $50,000 in cash defendant illegally

received from Person A. Defendant also knowingly and corruptly persuaded and
                                         1
 Case 2:20-cr-20413-LVP-APP ECF No. 1 filed 09/09/20         PageID.2   Page 2 of 2




attempted to persuade Prosecutor A and Prosecutor B to provide false statements to

law enforcement officers and a federal grand jury regarding $20,000 that defendant

stole from his campaign fund.

      All in violation of Title 18, United States Code, Section 1512(b)(1).


MATTHEW SCHNEIDER
United States Attorney

s/David A. Gardey                            s/R. Michael Bullotta
DAVID A. GARDEY                              R. MICHAEL BULLOTTA
Assistant United States Attorney             Assistant United States Attorney
Chief, Public Corruption Unit


s/Robert Moran
ROBERT MORAN
Assistant United States Attorney


 Dated: September 9, 2020




                                         2
